 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00202-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   GABRIEL VICENTE ARAUZA,                      DATE: May 2, 2019
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status and competency hearing on

21 May 2, 2019.

22         2.     By this stipulation, the defendant now moves to continue the status

23 conference and competency hearing until August 1, 2019, and to exclude time between

24 May 2, 2019, and August 1, 2019, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes police reports and the defendant’s rap sheet. All of this discovery


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         has been produced directly to counsel.

 2                b)      Defense counsel desires additional time to review the discovery,

 3         conduct research into the case, to discuss the case with his client, and otherwise

 4         prepare for trial in this matter.

 5                c)      Additionally, the parties are seeking to find a medical practitioner to

 6         conduct a competency evaluation of the defendant.

 7                d)      Counsel for defendant believes that failure to grant the above-

 8         requested continuance would deny him the reasonable time necessary for effective

 9         preparation, taking into account the exercise of due diligence.

10                e)      The government does not object to the continuance.

11                f)      Based on the above-stated findings, the ends of justice served by

12         continuing the case as requested outweigh the interest of the public and the

13         defendant in a trial within the original date prescribed by the Speedy Trial Act.

14                g)      For the purpose of computing time under the Speedy Trial Act, 18

15         U.S.C. § 3161, et seq., within which trial must commence, the time period of May 2,

16         2019, to August 1, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

17         3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

18         by the Court at defendant’s request on the basis of the Court’s finding that the ends

19         of justice served by taking such action outweigh the best interest of the public and

20         the defendant in a speedy trial.

21         4.     Nothing in this stipulation and order shall preclude a finding that other

22 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

23 the period within which a trial must commence.

24         IT IS SO STIPULATED.

25   Dated: April 30, 2019                              MCGREGOR W. SCOTT
                                                        United States Attorney
26

27                                                      /s/ JUSTIN L. LEE
                                                        JUSTIN L. LEE
28                                                      Assistant United States Attorney

      STIPULATION REGARDING EXCLUDABLE TIME         2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: April 30, 2019                        /s/ MATTHEW BOCKMON
                                                  MATTHEW BOCKMON
2
                                                  Counsel for Defendant
3                                                 GABRIEL VICENTE ARAUZA

4

5                                     FINDINGS AND ORDER

6         IT IS SO FOUND AND ORDERED this 30th day of April, 2019.

7

8

9

10                                                Troy L. Nunley
                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
